                      Case 21-50205-KBO                     Doc 8         Filed 05/25/21             Page 1 of 5




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re:                                                                              Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                              Case No. 19-12153 (KBO)

                                        Debtors.                                        (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7
    Trustee of BAYOU STEEL BD HOLDINGS, LLC,
    et al.,

                                       Plaintiff,
                                                                                        Adv. Pro. No. 21-50205 (KBO)
    vs.
    CANADIAN NATIONAL RAILWAY COMPANY,

                                       Defendant.

      ANSWER OF CANADIAN NATIONAL RAILWAY COMPANY TO COMPLAINT

             Canadian National Railway Company (“Defendant” or “CNR”) answers the Complaint

filed by George L. Miller, in his capacity as chapter 7 trustee of Bayou Steel BD Holdings, L.L.C.,

et al. (“Plaintiff”), for the estates of the above-captioned debtors (the “Debtors”) in the above-

captioned jointly administered cases pending under chapter 7 of title 11 of the United States

Bankruptcy Code (the “Bankruptcy Code”) as follows:

                                                           THE PARTIES

             1.      Admitted.

             2.      Admitted.

             3.      Admitted.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Bayou Steel BD
Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware limited liability company (1222),
and BD LaPlace, LLC, a Delaware limited liability company (5783).



ME1 36579403v.1
                  Case 21-50205-KBO         Doc 8       Filed 05/25/21   Page 2 of 5




                                   JURISDICTION AND VENUE

          4.      No response is necessary. To the extent the Court deems a response necessary, it is

denied.

          5.      No response is necessary. To the extent the Court deems a response necessary, it is

denied.

          6.      No response is necessary. To the extent the Court deems a response necessary, it is

denied.

          7.      Admitted.

          8.      No response is necessary. To the extent the Court deems a response necessary, it is

denied.

          9.      Admitted that certain payments were made by the Debtors to CNR, however, CNR

is not presently in a position to state whether all the payments listed in Exhibit B were made on

the dates noted. To the extent the Court deems a more detailed response is necessary, it is denied.

          10.     Admitted that certain payments were made by the Debtors to CNR, however, CNR

is not presently in a position to state whether all the payments listed in Exhibit B were made on

the dates noted. To the extent the Court deems a more detailed response is necessary, it is denied.

          11.     No response is necessary. To the extent the Court deems a response necessary, it is

denied.

          12.     CNR repeats and realleges its responses contained in each preceding paragraph as

though set forth fully herein.

          13.     Admitted that certain payments were made by the Debtors to CNR, however, CNR

is not presently in a position to state whether all the payments listed in Exhibit B were made on

the dates noted. To the extent the Court deems a more detailed response is necessary, it is denied.


                                                    2
ME1 36579403v.1
                  Case 21-50205-KBO        Doc 8       Filed 05/25/21   Page 3 of 5




        14.       CNR is unable to admit or deny the allegations contained within this paragraph of

the complaint. As such, they are deemed denied.

        15.       CNR is unable to admit or deny the allegations contained within this paragraph of

the complaint. As such, they are deemed denied.

        16.       CNR is unable to admit or deny the allegations contained within this paragraph of

the complaint. As such, they are deemed denied.

        17.       CNR is unable to admit or deny the allegations contained within this paragraph of

the complaint. As such, they are deemed denied.

        18.       CNR is unable to admit or deny the allegations contained within this paragraph of

the complaint. As such, they are deemed denied.

        19.       CNR is unable to admit or deny the allegations contained within this paragraph of

the complaint. As such, they are deemed denied.

        20.       Admitted.

        21.       Denied.

        22.       CNR repeats and realleges its responses contained in each preceding paragraph as

though set forth fully herein.

        23.       Denied.

        24.       Denied.

        25.       CNR repeats and realleges its responses contained in each preceding paragraph as

though set forth fully herein.

        26.       Admitted.

        27.       Denied.

        28.       Denied.


                                                   3
ME1 36579403v.1
                  Case 21-50205-KBO      Doc 8       Filed 05/25/21   Page 4 of 5




                                     GENERAL DENIAL

        CNR generally denies any liability to the Plaintiff. To the extent any allegations in the

Complaint have not been specifically admitted or denied, they are hereby denied.


                                 AFFIRMATIVE DEFENSES

        CNR gave new value to or for the benefit of the Debtors in exchange for allegedly

preferential transfers received by CNR, and such value was not secured by an otherwise

unavoidable security interest and because of which new value the Debtors did not make an

otherwise unavoidable transfer to or for the benefit of CNR.

        Allegedly preferential transfers received by CNR were in payment of a debt incurred by

the Debtors in the ordinary course of business or financial affairs of the Debtors and CNR.

        To the extent that allegedly preferential transfers received by CNR included charges for

taxes, government fees, etc., CNR is a mere conduit for the amounts paid to satisfy such charges.

        Any transfers received by CNR from the Debtors were taken for good faith and for

reasonably equivalent value.

                                RESERVATION OF RIGHTS

        CNR expressly reserves the right to amend this answer by way of adding affirmative

defenses, counterclaims, cross-claims and/or third party claims as additional facts are obtained

through further investigation and discovery.




                                                 4
ME1 36579403v.1
                  Case 21-50205-KBO       Doc 8       Filed 05/25/21   Page 5 of 5




        WHEREFORE, the Defendant, Canadian National Railway Company, respectfully

requests that judgment be entered in its favor against the Plaintiff on all counts of the Complaint,

and that CNR be awarded its costs and expenses to the extent provided by law, together with such

other and further relief as this Court may deem just and proper.

Dated: May 25, 2021                           McCARTER & ENGLISH, LLP

                                              /s/ William F. Taylor, Jr.
                                              William F. Taylor, Jr. (DE Bar #2936)
                                              405 N. King St., 8th Floor
                                              Wilmington, DE 19801
                                              Tel: (302) 984-6300
                                              Fax: (302) 984-6399
                                              Email: wtaylor@mccarter.com

                                              and

                                              FLETCHER & SIPPEL LLC
                                              Michael J. Barron, Jr., Esq.
                                              29 North Wacker Dr, Suite 800
                                              Chicago, IL 60606-3208
                                              Tel: (312) 252-1500
                                              Fax: (312) 252-2400
                                              Email: MBarron@fletcher-sippel.com

                                             Counsel for Canadian National Railway Company




                                                  5
ME1 36579403v.1
